DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of the RCE (filed on 03/14/2022) and the claims (filed on 02/16/2022) have been entered.
 
Claim Interpretation
	Claims 1 and 14 were previously indicated as being interpreted under 35 U.S.C. 112(f). The claim limitations previously interpreted under 35 U.S.C. 112(f) were: "structural member configured to enable projection of the mechanical waves" in claims 1 and 14. 
However, claims 1 and 14 are presently found to provide sufficient structure (i.e., structural member is any of (i) a band …, (ii) a cushion …, (iii) a chair …, (iv) a bench …). Accordingly, claims 1 and 14 are no longer being interpreted under 35 U.S.C. 112(f). 

Allowable Claims
	Claims 1, 7-10, 13-14, 16-17, 19, and 21-29 are allowed, with claims 1, 14, and 17, being the independent claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	To clarify the Examiner’s Amendment below, the only claims being amended by Examiner are claims 1 and 16. 
Claim 1 is currently amended only to clarify the distinction between the benches listed in (iv) and (v), respectively. The language used for the bench listed in (iv) is unchanged; the bench listed in (iv) is simply introduced as “a bench” and then later referred to as “the bench.” Conversely, the language used for the bench listed in (v) is amended; the bench listed in (v) is now amended to be introduced as “a bar bench” and then later referred to as “the bar bench.” This amendment is made only to distinguish these two structures from each other to avoid a potential lack of antecedent basis issue. This amendment does not alter the scope of the claim. 
	Similar amendments are made to dependent claim 16 to clarify the distinction between the bench listed in (iv) of claim 14 and the bench introduced in claim 16. 
	Aside from claims 1 and 16, no claims are amended. 

The application has been amended as follows: 
(Currently Amended) An apparatus for prophylactically treating undetected kidney stones in an individual, the apparatus comprising: 
a structural member including at least one tactile transducer, the at least one tactile transducer configured to produce mechanical waves, the structural member configured to enable projection of the mechanical waves produced by the at least one tactile transducer from outside a body toward at least one kidney to prophylactically treat inconspicuous, undetected crystals that grow to form kidney stones of the at least one kidney, and wherein the structural member is any of (i) a band configured to be worn by the individual and to be arranged to position the at least one tactile transducer to project the mechanical waves toward at least one of the individual's kidneys, (ii) a cushion configured to allow the individual to position a part of the individual's body against the cushion with the at least one tactile transducer positioned to project the mechanical waves toward at least one of the individual's kidneys, (iii) a chair and the at least one tactile transducer is mounted to the chair so that the at least one tactile transducer is configured to be positioned to project the mechanical waves toward the individual's kidneys when the individual is sitting in the chair, (iv) a bench and the at least one tactile transducer includes a plurality of tactile transducers mounted to the bench, each of the plurality of tactile transducers configured to be positioned to project the mechanical waves toward at least one kidney of an individual sitting on the bench, and (v) a bar bench and the at least one tactile transducer is mounted to a bar spanning at least a portion of the length of the bar bench and configured such that, when a plurality of individuals are sitting on the bar bench, the mechanical waves produced by the at least one tactile transducer propagate along the bar and toward the at least one kidney of each of the plurality of individuals; 
an amplifier electronically coupled to the at least one tactile transducer; and 
a controller electronically coupled to the amplifier and configured to determine the mechanical waves produced by the at least one tactile transducer, the controller-2- 3518042.v1configured to cause the at least one tactile transducer to produce mechanical waves at a wave frequency in the range of nine to sixteen hertz.

16. 	(Currently Amended) An apparatus as in claim 14 wherein the structural member is a bar bench and the at least one tactile transducer is mounted to a bar spanning at least a portion of the length of the bar bench so that, when a plurality of individuals are sitting on the bar bench, the mechanical waves produced by the at least one tactile transducer propagate along the bar and toward the plurality of individuals.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The search was updated to reflect the amendments to the independent claims filed 02/16/2022. In particular, the search was updated to focus on the prophylactic treatment of kidney stones that were not previously noticed or detected. Furthermore, the updated search also included searching for prophylactically treating inconspicuous crystals that grow to form kidney stones without detection of the crystals and/or stones. 
	Prophylactic and preventative treatment of kidney stones exists in the art. For example, Bailey et al. (US 2011/0263967 A1, hereinafter “Bailey”) discloses that: 
[0003] Residual stone fragments such as kidney stones often remain after current methods for stone treatment, such as extracorporeal shockwave lithotripsy, ureteroscopic lithotripsy, and percutaneous nephrolithotomy. In some cases such fragments remain in the lower pole of the kidney. New stones may grow from these fragments, and such fragments have been reported to contribute to a 50% recurrence of kidney stones within 5 years. Thus, improved methods for detecting stones and for facilitating stone clearance from the body are needed.
	Thus, while Bailey certainly discloses preventatively treating fragments that may grow to form kidney stones, Bailey’s invention also includes detection of these stones and/or stone fragments prior to the treatment. 
	Moreover, additional references for prophylactic treatment of kidney stones exist in the art. However, these references primarily use drugs and/or pharmaceutical agents to provide this treatment. 
	Conversely, the claimed invention prophylactically treats inconspicuous, undetected crystals that grow to form kidney stones using mechanical waves produced from a tactile transducer that is positioned outside of the body. Particularly, the tactile transducer produces mechanical waves in a frequency range of nine to sixteen hertz, consistent with the resonant wave frequency of kidney tissue. This particular frequency range of the mechanical waves distinguishes this invention from the commonly known treatment method lithotripsy, as lithotripsy utilizes ultrasound shock waves that are outside of the claimed frequency range. 
	While there exist systems for treating kidney stones in the frequency range claimed in the present invention, these systems treat kidney stones that were previously diagnosed and are thus detected, which means that they do not read on prophylactically treating undetected kidney stones or crystals. 
	The benefit of this invention is described in paragraph [0002] of the specification, which explains that military personnel who are deployed in hot desert environments are prone to developing kidney stones, thus making these soldiers vulnerable in the field. In such military bases, as well as other remote/rural locations, access to proper medical imaging for the detection of kidney stones is often not available. Accordingly, the present invention provides an advantage in that it prophylactically treats kidney stones or fragments that grow to form kidney stones before these calculi are ever noticed or detected. This invention is fit for remote/rural situations like this because it is a non-invasive treatment system/method, as the mechanical waves are being projected from outside of the body. 
	Accordingly, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attained this specific apparatus/method of preventatively treating kidney stones that are not noticed or detected, in which discreet, undetected crystals that may grow to form kidney stones are affected by mechanical waves (that are in the specific frequency range of nine to sixteen hertz, or the resonant wave frequency of kidney tissue) produced by a tactile transducer, where the tactile transducer is included in a structural member (the structural member being any of a band, a cushion, a chair, or a bench). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title of the Invention
	The title of the invention has been changed, as per MPEP 606, to be more descriptive of the
invention, as indicated on the Bib Data Sheet.

Conclusion
Claims 1, 7-10, 13-14, 16-17, 19, and 21-29 are allowed, with claims 1, 14, and 17, being the independent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793